                                                                                         Case 3:19-cv-06349-RS Document 38 Filed 08/31/20 Page 1 of 5




                                                                                    1 BAUTE CROCHETIERE HARTLEY & VELKEI LLP
                                                                                      MICHAEL J. HARTLEY (State Bar No. 189375)
                                                                                    2 mhartley@bautelaw.com
                                                                                      DAVID P. CROCHETIERE (State Bar No. 115582)
                                                                                    3 dcrochetiere@bautelaw.com
                                                                                      ARTYOM BAGHDISHYAN (State Bar No. 299113)
                                                                                    4 abaghdishyan@bautelaw.com
                                                                                      777 South Figueroa Street, Suite 3800
                                                                                    5 Los Angeles, California 90017
                                                                                      Telephone: (213) 630-5000
                                                                                    6 Facsimile: (213) 683-1225

                                                                                    7 Attorneys for Defendant
                                                                                      NATIONAL UNION FIRE INSURANCE
                                                                                    8 COMPANY OF PITTSBURGH, PA

                                                                                    9

                                                                                   10                            UNITED STATES DISTRICT COURT
BAUTE CROCHETIERE HARTLEY & VELKEI LLP




                                                                                   11       NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
                                         Tel (213) 630-5000 • Fax (213) 683-1225




                                                                                   12
                                           777 South Figueroa Street, Suite 3800
                                                  Los Angeles, CA 90017




                                                                                   13 HARTFORD CASUALTY INSURANCE                 Case No. 3:19-cv-06349-RS
                                                                                      COMPANY; and SENTINEL INSURANCE
                                                                                   14 COMPANY, LIMITED,                           The Hon. Richard Seeborg
                                                                                   15            Plaintiffs,                      JOINT STIPULATION TO CONTINUE
                                                                                                                                  THE HEARING ON HARTFORD
                                                                                   16       v.                                    CASUALTY INSURANCE COMPANY
                                                                                                                                  AND SENTINEL INSURANCE
                                                                                   17 NATIONAL UNION FIRE INSURANCE               COMPANY’S MOTION FOR PARTIAL
                                                                                      COMPANY OF PITTSBURGH, PA,                  SUMMARY JUDGMENT AND
                                                                                   18                                             ESTABLISH A BRIEFING SCHEDULE
                                                                                                Defendant.                        AND ORDER
                                                                                   19
                                                                                                                                  OLD DATE:
                                                                                   20                                             Date:  October 1, 2020
                                                                                                                                  Time:  1:30 p.m.
                                                                                   21                                             Dept.: 3
                                                                                   22                                             NEW DATE:
                                                                                                                                  Date:  October 15, 2020
                                                                                   23                                             Time:  1:30 p.m.
                                                                                                                                  Dept.: 3
                                                                                   24

                                                                                   25                                             Action Filed: October 4, 2019
                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                                         Case No. 3:19-cv-06349-RS
                                                                                                               JOINT STIPULATION AND ORDER
                                                                                             Case 3:19-cv-06349-RS Document 38 Filed 08/31/20 Page 2 of 5




                                                                                    1              WHEREAS, Plaintiffs Hartford Casualty Insurance Company and Sentinel Insurance

                                                                                    2 Company, Limited (“Hartford”) filed a motion for partial summary judgment (the “Motion”) on

                                                                                    3 August 26, 2020.

                                                                                    4              WHEREAS, National Union Fire Insurance Company of Pittsburgh, Pa.’s (“National

                                                                                    5 Union”) opposition is currently due on September 9, 2020.

                                                                                    6              WHEREAS, National Union has requested an additional week for its opposition because

                                                                                    7 counsel has a pre-existing out-of-office commitment that will significantly limit his availability, and

                                                                                    8 Hartford has requested an additional week for its reply papers.

                                                                                    9              WHEREAS, subject to the Court’s approval, the Parties have agreed: (1) to continue the

                                                                                   10 hearing date on Hartford’s Motion from October 1, 2020 to October 15, 2020; (2) that National
BAUTE CROCHETIERE HARTLEY & VELKEI LLP




                                                                                   11 Union’s opposition papers be filed and served on or before September 16, 2020; and (3) that
                                         Tel (213) 630-5000 • Fax (213) 683-1225




                                                                                   12 Hartford’s reply papers be filed and served on or before September 30, 2020.
                                           777 South Figueroa Street, Suite 3800
                                                  Los Angeles, CA 90017




                                                                                   13

                                                                                   14 DATED: August 31, 2020                       BAUTE CROCHETIERE HARTLEY & VELKEI LLP

                                                                                   15

                                                                                   16
                                                                                                                                   By:          /s/ Artyom Baghdishyan
                                                                                   17                                                    Michael J. Hartley
                                                                                                                                         Artyom Baghdishyan
                                                                                   18                                                    Attorneys for Defendant National Union Fire
                                                                                                                                         Insurance Compan of Pittsburgh, PA
                                                                                   19

                                                                                   20
                                                                                        DATED: August 31, 2020                     TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                   21

                                                                                   22
                                                                                                                                   By:          /s/ Kevin F. Kieffer
                                                                                   23
                                                                                                                                         Kevin F. Kieffer
                                                                                   24                                                    Attorneys for Plaintiffs
                                                                                                                                         Hartford Casualty Insurance Company; and
                                                                                   25                                                    Sentinel Insurance Company
                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        330414.1                                         2
                                                                                                                    JOINT STIPULATION AND ORDER
                                                                                             Case 3:19-cv-06349-RS Document 38 Filed 08/31/20 Page 3 of 5




                                                                                    1              PURSUANT TO STIPULATION, IT IS SO ORDERED. The hearing date on Hartford’s

                                                                                    2 Motion is continued from October 1, 2020 to October 15, 2020 at 1:30 p.m. before the Court.

                                                                                    3 National Union’s opposition papers shall be filed and served on or before September 16, 2020, and

                                                                                    4 Hartford’s reply papers shall be filed and served on or before September 30, 2020.

                                                                                    5

                                                                                             August 31
                                                                                    6 DATED: ________________, 2020
                                                                                                                                    The Honorable Richard Seeborg
                                                                                    7                                               NORTHERN DISTRICT COURT JUDGE
                                                                                    8

                                                                                    9

                                                                                   10
BAUTE CROCHETIERE HARTLEY & VELKEI LLP




                                                                                   11
                                         Tel (213) 630-5000 • Fax (213) 683-1225




                                                                                   12
                                           777 South Figueroa Street, Suite 3800
                                                  Los Angeles, CA 90017




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        330414.1                                       3
                                                                                                                 JOINT STIPULATION AND [PROPOSED] ORDER
                                                                                             Case 3:19-cv-06349-RS Document 38 Filed 08/31/20 Page 4 of 5




                                                                                    1                                      PROOF OF SERVICE

                                                                                    2                                    +DUWIRUGY1DWLRQDO8QLRQ
                                                                                                                     Case No. 19-cv-06349-RS [2222.210]
                                                                                    3
                                                                                        STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                                                    4
                                                                                              At the time of service, I was over 18 years of age and not a party to this action. I am
                                                                                    5 employed in the County of Los Angeles, State of California. My business address is 777 South
                                                                                      Figueroa Street, Suite 3800, Los Angeles, CA 90017.
                                                                                    6
                                                                                              On August 31, 2020, I served true copies of the following document(s) described as JOINT
                                                                                    7 STIPULATION TO CONTINUE THE HEARING ON HARTFORD CASUALTY
                                                                                      INSURANCE COMPANY AND SENTINEL INSURANCE COMPANY’S MOTION FOR
                                                                                    8 PARTIAL SUMMARY JUDGMENT AND [PROPOSED] ORDER on the interested parties in
                                                                                      this action as follows:
                                                                                    9
                                                                                                                     SEE ATTACHED SERVICE LIST
                                                                                   10
BAUTE CROCHETIERE HARTLEY & VELKEI LLP




                                                                                              BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                                                                                   11 document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case who
                                                                                      are registered CM/ECF users will be served by the CM/ECF system. Participants in the case who
                                         Tel (213) 630-5000 • Fax (213) 683-1225




                                                                                   12 are not registered CM/ECF users will be served by mail or by other means permitted by the court
                                           777 South Figueroa Street, Suite 3800




                                                                                      rules.
                                                  Los Angeles, CA 90017




                                                                                   13
                                                                                              I declare under penalty of perjury under the laws of the United States of America that the
                                                                                   14 foregoing is true and correct and that I am employed in the office of a member of the bar of this
                                                                                      Court at whose direction the service was made.
                                                                                   15
                                                                                              Executed on August 31, 2020, at Los Angeles, California.
                                                                                   16

                                                                                   17

                                                                                   18                                                  Holly Wells
                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        330414.1                                       4
                                                                                                                JOINT STIPULATION AND [PROPOSED] ORDER
                                                                                             Case 3:19-cv-06349-RS Document 38 Filed 08/31/20 Page 5 of 5




                                                                                    1                                     SERVICE LIST

                                                                                    2                                 Hartford v. National Union
                                                                                                                 Case No. 19-cv-06349-RS [2222.210]
                                                                                    3

                                                                                    4 TROUTMAN PEPPER HAMILTON                    Attorneys for Plaintiffs
                                                                                      SANDERS LLP                                 HARTFORD CASUALTY INSURANCE
                                                                                    5 Kevin F. Kieffer, Bar No. 192193            COMPANY
                                                                                      kevin.kieffer@troutman.com                  and SENTINEL INSURANCE COMPANY,
                                                                                    6 Ryan C. Tuley, Bar No. 198249               LIMITED
                                                                                      ryan.tuley@troutman.com
                                                                                    7 5 Park Plaza
                                                                                      Suite 1400
                                                                                    8 Irvine, CA 92614-2545
                                                                                      Telephone: 949.622.2700
                                                                                    9 Facsimile: 949.622.2739

                                                                                   10 TROUTMAN PEPPER HAMILTON                    Attorneys for Plaintiffs
BAUTE CROCHETIERE HARTLEY & VELKEI LLP




                                                                                      SANDERS LLP                                 HARTFORD CASUALTY INSURANCE
                                                                                   11 Debbie H. Kim, Bar No. 292484               COMPANY
                                                                                      debbie.kim@troutman.com                     and SENTINEL INSURANCE COMPANY,
                                         Tel (213) 630-5000 • Fax (213) 683-1225




                                                                                   12 11682 El Camino Real                        LIMITED
                                           777 South Figueroa Street, Suite 3800




                                                                                      Suite 400
                                                  Los Angeles, CA 90017




                                                                                   13 San Diego, CA 92130-2092
                                                                                      Telephone: 858.509.6000
                                                                                   14 Facsimile: 858 509 6040

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        330414.1                                 5
                                                                                                             JOINT STIPULATION AND [PROPOSED] ORDER
